UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6379



BOBBY R. EDWARDS,

                                             Plaintiff - Appellant,

          versus

VIRGINIA PAROLE BOARD MEMBERS, in their of-
ficial and individual capacities; SANDRA L.
COMBS, in her official and individual capac-
ity; WINNIE L. DIXON, in her official and
individual capacity; JOSEPH F. LEWIS, in his
official and individual capacity; JOHN B.
METZGER, III, in his official and individual
capacity; LINDA R. PITMAN, in her official and
individual capacity,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, District Judge.
(CA-96-128-2)

Submitted:   July 23, 1996                 Decided:   August 5, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Bobby R. Edwards, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Edwards v. Virginia Parole Bd. Members, No. CA-96-128-2
(E.D. Va. Feb. 22, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                3